﻿We are proud that Foreign Minister Dante Caputo of Argentina is presiding over the General Assembly- Argentina and Ecuador are States linked by brotherly ties in the past and by solidarity in the present. Apart from his great qualities as a statesman, he firmly believes in democracy and his presence here leading our debate is therefore a guarantee of success. .ł
Through the Secretary-General, we wish to reaffirm our adherence to and support for the world Organization. It seems that at long last the value and t usefulness of this visionary instrument of mankind are being understood. 
A few weeks ago we Ecuadorians elected a new government. We see this election as an important step in our effort to consolidate democracy. The Government proclaims social justice with freedom, and on this its first attendance at the highest international gathering, it wishes to express its determined support for the principles and commitments of the international community. A legal order was established in San Francisco which is a guarantee for all nations, to the extent that all of us respect it and to the extent that all of us contribute to strengthening it. Our attitude and our foreign policy are consonant with that purpose. They were clearly defined by President Rodrigo Borja on his assumption of office. They are aimed at closer ties of friendship and co-operation with all the countries of the world. We shall seek peace, security and development in our foreign endeavours. Without peace there is no freedom nor can there be development. Without security and without development we cannot speak of co-operation or of international social justice.
We firmly believe, therefore, in the need to defend peace wherever it may be threatened. We have faith in the spirit of understanding and solidarity which is giving new hope to mankind.
We believe in the possibility of building a community of nations which in their domestic and international life will give practical and real effect to the vocation of free men·
We believe in the freedoms. We uphold them and advocate them as the framework and basis of all human rights. We link these rights to the possibilities and requirements of well-being and respect for man as an individual and for peoples as nations.
Our conviction leads us to seek fervently the development of our people: an integrated development which goes beyond mere growth and provides opportunities for all, justice with freedom and harmonious coexistence.
We feel confident that we can thus advance the national effort, appropriately uniting all interests. We are aware of the magnitude of our shortcomings and of the seriousness and urgency of the problems. We know that we must make a gigantic national effort. In order to do so we are counting on resolute action from all sectors of the country and we shall ensure respect and security for their legitimate activities. We are counting also on co-operation from international bodies and friendly countries which we invite to join in the crusade we are launching to create the well-being our people demand.
The world we all want, therefore, is a world of peace, solidarity, justice and freedom. In that spirit, we advocate a climate of harmony and of trust in our relations and in those of all countries, so that our borders and all borders will be places to meet in friendship and co-operation and not places of misunderstanding and incidents. That is why we firmly support processes to disarm morally, to reduce military spending and to end the nuclear race; that is why we strongly support the Latin American processes of integration; and that is why we advocate a peaceful solution to conflicts and disputes which poison relations among peoples, forcing them to divert resources to defence by reducing investment in urgently needed development projects.
The stockpiling of weapons does not lead to greater security. Armed peace is not safe peace. It never was, nor will it ever be. World peace is indissolubly linked to general and complete disarmament. We welcome the fact, therefore, that the United States and the Soviet Union have concluded a treaty on the elimination of short- and intermediate-range nuclear missiles, it is important that the first true disarmament measure has been adopted, but new commitments in the same direction must also be adopted and resources that today are devoted to the construction of means of mass destruction must be released in order to meet urgent social needs in the third world.
It has also become imperative to ban immediately chemical weapons, nuclear-weapon tests, the use of outer space for warlike purposes and the illegal and covert transfer of conventional weapons. The enormous sums spent on the arms race are ethically wrong and morally condemnable. The process of disarmament and arms limitation is closely linked with the duty of States to resolve their international disputes by peaceful means, in accordance with the purposes and principles of the United Nations Charter, with equity and with the norms and principles of international law. Ecuador has traditionally complied with these cardinal rules of international relations. That is why we welcome the fact that the negotiating process which led to the signing of the Geneva accords on Afghanistan has initiated what we hope will be a step towards a different world, in which war, solutions based on force, indirect confrontation and mutual mistrust will be eliminated. It would appear that, thanks to the efforts of the United Nations and of the Secretary-General, in the Persian Gulf, in southern Africa, in Kampuchea, in Western Sahara and Cyprus we are reaching the stage of the triumph of diplomacy over intolerance, the victory of reason over force, the supremacy of dialogue and ideas over the lethal confrontation of the cannons.
We hope that this halo of hope will also surround the Middle East and Central America. We are particularly concerned about the conflict in the Central American region. We call upon all the parties involved to show the political will needed to implement and set in motion the formulas for a settlement which were so painstakingly drawn up and which are rightly based on respect for the sovereignty of States on the right freely to elect a certain form of government without foreign interference; on the exercise of true expressions of democracy, pluralism, social justice, individual freedoms and human rights.
Ecuador supports the various initiatives and constructive proposals for a solution to the serious Central American crisis. In particular, we stress the need to preserve and carry forward the important negotiating process that has corns from the valuable initiatives of President Oscar Arias of Costa Rica and that is enshrined in the Esquipulas II agreement. He took great care to recognize the particular interests and situations of all the parties involved in the conflict. At this critical moment it has once again become urgent and necessary to remove immediately the obstacles which have arisen in the implementation of the Arias plan. Perhaps it can be reactivated by the holding of meetings between the parties in order to examine certain items or groups of items in a practical manner and with political foresight.
We most recall, furthermore, that the international community owes a debt to Central America. After the political settlement, an intensive development programme must be implemented with a high degree of international co-operation. Unfortunately, the positive aspects which can be discerned on the international political scene are not matched in economic, financial and monetary relations. We shall not have a harmonious and stable international order unless we devise an equitable international system which consolidates the best aspects of external trade, reverses the unfavourable terms of exchange, provides just and remunerative payment for the goods we export, facilitates the transfer of science and technology and contributes to a positive net flow of capital for development. The North-South dialogue is deadlocked. That is unacceptable, and the dialogue must therefore be resumed. 
For Latin America the 1980s have been a period of economic stagnation and deterioration of the standard of living of its inhabitant. The consensus at present is that external debt and the manner in which it has been handled are perhaps the main element of the crisis afflicting the region today. However, the external debt of the countries is not an isolated event which arose spontaneously during the previous decade. To a great extent it is a result of the unjust international economic order, which is detrimental to the poorest countries and has limited the possibility of financing the growth of their economies.
Therefore, the overcoming of the crisis in Latin America, which has lasted for almost a decade, depends, on the one hand, on the establishment of more just international economic relations and, on the other, on an understanding between debtors and creditors. For many years now the developing countries have called for acceptance of the conditions needed to achieve stable development of international economic activity for the benefit of both industrialized countries and developing countries.
We wish to reaffirm here that Ecuador recognizes the legitimacy of the debt incurred and will see to it that its commitments are honoured, without requiring, to that end, greater sacrifices from a people that has already suffered for almost seven years. We advocate an attitude favouring dialogue and not confrontation. I reiterate that we cannot continue to lay the full costs upon the debtors alone, ignoring the responsibility incumbent upon those who at one time approached them and offered huge loans without stopping to assess the risks entailed in such operations.
In other words, it is essential and urgent to promote understanding between the parties on the basis of mutual respect, seeking equitable solutions on the basis of which costs are shared for the sake of the resumption of the growth of the economics of the debtor countries. This would of course enable these countries to discharge their obligations more completely.
In this task, it is up to the multilateral credit organizations to increase financial flows to the developing countries - favouring the objective of social well-being and reducing conditionality on the basis of strict economic and financial criteria. In order to achieve this objective, the industrialized countries must honour their commitments with regard to the capitalization of these credit institutions.
These thoughts lead us to a conclusion that should be stated in this pre-eminent political forum. It is time for us to understand fully the close link between improving the standard of living of peoples and consolidating democratic regimes based on principles of freedom and justice.
The Government of Ecuador has chosen a serious, responsible and democratic path in order to overcome the economic crisis and place the country within sight of development. We have drawn up plans to stimulate the activities of all Ecuadorians and ensure the success of their efforts. We want a society based on respect for the law and inspired by broad solidarity on the basis of justice and with a strong social imprint. In this effort, we welcome international contributions, within rules governed by equity, realism and due regard for national interests, made in such a way that they will serve our purpose of overcoming underdevelopment, creating sources of employment and ensuring the prosperity of our people.
The delegation of Ecuador will indicate the position of my Government on the various agenda items in greater detail at the working sessions of this Assembly. I have mentioned the Government of Ecuador's concern and support for items of great importance such as disarmament and external debt. There are several other items, such as drug trafficking, that hold the special attention of my Government which, along with other Governments of the Americas, has pledged its unshakeable support for the struggle to combat this scourge of mankind.
International co-operation and the political, economic, social and humanitarian work of this Organization are of prime importance to us. Our contribution will always be that of a country which looks with hope towards the changes taking place in the international community, which at the edge of the abyss and of a nuclear holocaust proved itself able to reflect and let the light of reason and common sense prevail. The new spirit that can be discerned in the super-Powers must open doors of understanding and comprehension, with vast possibilities for peace and friendship among peoples. It must also promote fulfilment of the just and heartfelt demands of the third world and those for the establishment of a true international legal order.
'The relaxation of tension has been and must continue to be of invaluable importance for harmonious international coexistence. It is, without doubt, an essential factor in liberating minds from the spirit of confrontation and promoting dialogue and co-operation. The present economic crisis, with its tremendous weight of frustration for poor countries, has begun to awaken the world's conscience and its repercussions are becoming apparent in all countries. The United Nations has already shown its ability to adapt to new circumstances; the winds of change must lead to more adjustments and new approaches which will enable us all to respond to the new requirements of the time and of the peoples.
In this spirit and with this conviction, Ecuador pledges its support for the efforts required of us all to make this the world we want to pass on to our children. 
